 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 425 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2004 
Mr. Smith of New Jersey (for himself and Mr. Cardin) submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress in support of the ongoing work of the Organization for Security and Cooperation in Europe (OSCE) in combating anti-Semitism, racism, xenophobia, discrimination, intolerance, and related violence. 
 
Whereas anti-Semitism is a unique evil and an affront to human rights that must be unequivocally condemned, and a phenomenon that, when left unchecked, has led to violence against members of the Jewish community and Jewish institutions; 
Whereas racism, xenophobia, and discrimination are also pernicious ills that erode the dignity of the individual and such intolerance undermines the achievement and preservation of stable democratic societies; 
Whereas to be effective in combating these phenomena, governments must respond to related violence while seeking to address the underlying sources of anti-Semitism, racism, xenophobia, discrimination, intolerance, and related violence through public denouncements by elected leaders, vigorous law enforcement, and education; 
Whereas all Organization for Security and Cooperation in Europe (OSCE) participating states must confront acts of anti-Semitism and intolerance, and must deal effectively with acts of violence against Jews and Jewish cultural sites, as well as against ethnic and religious minority groups, in keeping with their OSCE commitments; 
Whereas education is critical in overcoming intolerance and it is essential that those responsible for formulating education policy recognize the importance of teaching about the Holocaust and intolerance as a tool to fight anti-Semitism, racism, xenophobia, and discrimination among young people; 
Whereas ensuring proper training of law enforcement officers and military forces is vital in keeping alive the memory of the Holocaust and to the importance of understanding and responding to incidents of anti-Semitism and intolerance; 
Whereas OSCE participating states have repeatedly committed to condemn anti-Semitism and intolerance, foremost in the historic 1990 Copenhagen Concluding Document that, for the first time, declared participating [s]tates clearly and unequivocally condemn totalitarianism, racial and ethnic hatred, anti-Semitism, xenophobia and discrimination against anyone, and stated their intent to take effective measures . . . to provide protection against any acts that constitute incitement to violence against persons or groups based on national, racial, ethnic or religious discrimination, hostility or hatred, including anti-Semitism; 
Whereas the OSCE Parliamentary Assembly has demonstrated leadership by unanimously passing resolutions at its annual sessions in 2002 and 2003 that condemn anti-Semitism, racial and ethnic hatred, xenophobia, and discrimination and call upon participating states to speak out against these acts and to ensure aggressive law enforcement by local and national authorities; 
Whereas the 2002 Porto OSCE Ministerial Council Decision committed participating states to take strong public positions against . . . manifestations of aggressive nationalism, racism, chauvinism, xenophobia, anti-Semitism and violent extremism, specifically condemned the recent increase in anti-Semitic incidents in the OSCE area, recognizing the role that the existence of anti-Semitism has played throughout history as a major threat to freedom, and urged for the convening of separately designated human dimension events on issues addressed in this decision, including on the topics of anti-Semitism, discrimination and racism and xenophobia; 
Whereas the 2003 OSCE Vienna conferences on anti-Semitism and racism, xenophobia and discrimination were groundbreaking, as the OSCE and its participating states met to discuss ways to combat these destructive forces; 
Whereas the 2003 Maastricht Ministerial Council approved follow-up OSCE conferences on anti-Semitism and on racism, xenophobia and discrimination, and encouraged all participating [s]tates to collect and keep records on reliable information and statistics on hate crimes, including on forms of violent manifestations of racism, xenophobia, discrimination, and anti Semitism, as well as to inform the OSCE Office of Democratic Institutions and Human Rights (ODIHR) about existing legislation regarding crimes fuelled by intolerance and discrimination; 
Whereas at the 2004 OSCE Conference on Anti-Semitism, hosted in the German capital, the Bulgarian Chairman-in-Office issued the Berlin Declaration which stated unambiguously that international developments or political issues, including those in Israel or elsewhere in the Middle East, never justify anti-Semitism; 
Whereas the Berlin Declaration advances the process of monitoring of anti-Semitic crimes and hate crimes, as all OSCE participating states committed to collect and maintain statistics about these incidents and to forward that information to the ODIHR for compilation; 
Whereas during the closing conference plenary, the German Foreign Minister and others highlighted the need to ensure all participating states follow through with their commitments and initiate efforts to track anti-Semitic crimes and hate crimes; and 
Whereas the Government of Spain offered to hold a follow up meeting in Cordoba next year to review whether OSCE participating states are making every effort to fulfill their OSCE commitments regarding data collection on anti-Semitic crimes and hate crimes: Now, therefore, be it 
 
That it is the sense of the Congress that— 
(1)the United States Government and Congress should unequivocally condemn acts of anti-Semitism and intolerance whenever and wherever they occur; 
(2)officials and elected leaders of all Organization for Security and Cooperation in Europe (OSCE) participating states, including all OSCE Mediterranean Partner for Cooperation countries, should also unequivocally condemn acts of anti-Semitism, racism, xenophobia, and discrimination whenever and wherever they occur; 
(3)the participating states of the OSCE should be commended for supporting the Berlin Declaration and for working to bring increased attention to incidents of anti-Semitism and intolerance in the OSCE region; 
(4)the United States Government, including Members of Congress, recognizing that the fundamental job of combating anti-Semitism and intolerance falls to governments, should work with other OSCE participating states and their parliaments to encourage the full compliance with OSCE commitments and, if necessary, urge the creation of legal mechanisms to combat and track acts of anti-Semitism and intolerance; 
(5)all participating states, including the United States, should forward their respective laws and data on incidents of anti-Semitism and other hate crimes to the OSCE Office for Democratic Institutions and Human Rights (ODIHR) for compilation and provide adequate resources for the completion of its duties; 
(6)the United States should encourage the Bulgarian Chairman-in-Office, in consultation with the incoming Slovenian Chairman-in-Office, to consider appointing a high level personal envoy to ensure sustained attention with respect to fulfilling OSCE commitments on reporting of anti-Semitic crimes; 
(7)the United States should urge OSCE participating states that have not already done so to join the Task Force for International Cooperation on Holocaust Education, Remembrance, and Research; and 
(8)all OSCE participating states should renew and revitalize efforts to implement their existing commitments to fight anti-Semitism and intolerance, and keep sharp focus on these issues as part of the usual work of the OSCE Permanent Council, the Human Dimension Implementation Review Meeting, the Ministerial Council and summits. 
 
 
